Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into on
October 29, 2009, by Metro United Bank, a California banking corporation (the
“Employer”), and Cary Ching, an individual resident in Hacienda Heights, Los
Angeles County, California (the “Executive”).

RECITALS

The Employer desires the Executive’s employment with the Employer, and the
Executive wishes to accept such employment, upon the terms and conditions set
forth in this Agreement.

AGREEMENT

The parties, intending to be legally bound, agree as follows:

 

1. DEFINITIONS

For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this section 1.

“Agreement” — this Employment Agreement.

“Basic Compensation” — Salary and Benefits.

“Benefits” — as defined in Section 3.1(b).

“Board of Directors” — the Board of Directors of the Employer.

“Change in Control” — as defined in Section 6.4.

“Confidential Information” — any and all:

(a) trade secrets concerning the business and affairs of the Employer and its
subsidiaries, financial records, management systems, policies or procedures,
including the content of related forms and manuals, salary, bonuses and other
personnel information, and any other information, however documented, that is a
trade secret within the meaning of law of the State of Texas; and

(b) information concerning the business and affairs of the Employer and its
subsidiaries (which include historical financial statements, financial
projections and budgets,



--------------------------------------------------------------------------------

historical and projected income, capital spending budgets and plans, the names
and backgrounds of key personnel, personnel training and techniques and
materials however documented); and

(c) notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Employer or its subsidiaries containing or based, in
whole or in part, on any information included in the foregoing.

“Disability” — as defined in Section 6.2.

“Effective Date” — shall be November 2, 2009.

“Employment Period” — the term of the Executive’s employment under this
Agreement.

“Fiscal Year” — the Employer’s fiscal year, as it exists on the Effective Date
or as changed from time to time.

“For Cause” — as defined in Section 6.3.

“Incentive Compensation” — as defined in Section 3.2.

“Person” — any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, join venture, estate,
trust, association, organization, or governmental body.

“Proprietary Items” — as defined in Section 7.2(d).

“Salary” — as defined in Section 3.1(a).

 

2. EMPLOYMENT TERMS AND DUTIES

 

2.1 EMPLOYMENT

The Employer hereby employs the Executive, and the Executive hereby accepts
employment by the Employer, upon the terms and conditions set forth in this
Agreement.

 

2.2 TERM

Subject to the provisions of Section 6, the term of the Executive’s employment
under this Agreement will be three (3) years, beginning on the Effective Date
and ending on the third anniversary of the Effective Date.

 

-2-



--------------------------------------------------------------------------------

2.3 DUTIES

The Executive will serve as Chief Executive Officer of Employer. The Executive
will devote his entire business time, attention, skill, and energy exclusively
to the business of the Employer, will use his best efforts consistent with the
industry standards to promote the success of the Employer’s business, and will
cooperate fully with the Board of Directors in the advancement of the best
interests of the Employer. If the Executive is elected as a director of the
Employer or as a director or officer of any of its affiliates, the Executive
will fulfill his duties as such director or officer without additional
compensation.

 

3. COMPENSATION

 

3.1 BASIC COMPENSATION

(a) Salary. The Executive will be paid an annual salary of $180,000.00, subject
to adjustment as provided below (the “Salary”), which will be payable in equal
periodic installments according to the Employer’s customary payroll practices,
but no less frequently than monthly. The Salary will be reviewed by the Board of
Directors not less frequently than annually, and may be adjusted upward in the
discretion of the Board of Directors, but in no event will the Salary be less
than $180,000.00 per year. A performance review is to be conducted by the
Chairman of the Board of Directors of Employer no later than one year from the
first day of employment.

(b) Benefits. The Executive will, during the Employment Period, be permitted to
participate in such pension, profit sharing, bonus, life insurance,
hospitalization, major medical and other employee benefit plans of the Employer
that may be in effect from time to time, to the extent the Executive is eligible
under the terms of those plans (collectively, the “Benefits”).

 

3.2 INCENTIVE COMPENSATION

Except as otherwise may be prohibited or limited by the Emergency Economic
Stabilization Act of 2008, as amended (“EESA”), as implemented by guidance or
regulation thereunder applicable to MetroCorp, the Executive will participate in
the non-equity cash incentive program (Incentive Bonus Objective) of MetroCorp
Bancshares, Inc. (“MetroCorp”), the parent holding company of Employer. The
Incentive Bonus Objective program will allow the Executive to earn a percentage
of Salary as incentive compensation (“Incentive Compensation”) dependent on the
performance of MetroCorp and of the Executive in a calendar year based on
certain predetermined company and individual performance measures set forth in
such program.

 

-3-



--------------------------------------------------------------------------------

3.3 STOCK OPTIONS

The Compensation Committee of the Board of Directors of MetroCorp, pursuant to
the MetroCorp Bancshares, Inc. 2007 Stock Awards and Incentive Plan or any other
equity incentive plan adopted by MetroCorp’s shareholders, shall grant to
Executive a number stock options annually based on performance of the Executive
and Employer, as determined by the Compensation Committee and the Board of
Directors of MetroCorp, with such grant to be evidenced by a stock option
agreement between Executive and MetroCorp. The number of stock options that
Executive will receive will be similar to the number of stock options granted to
the persons serving as executive vice president of MetroCorp and MetroBank. In
the event of any conflict between the terms of the Agreement and any other oral
or written representation regarding stock options, on the one hand, and the
terms of the applicable stock option agreement or the stock option plan on the
other hand, the terms of the latter two documents shall govern. Moreover, at
termination of Executive’s employment, MetroCorp has the option, but not the
obligation, to repurchase any vested and unexercised options granted pursuant to
this Agreement.

 

3.4 STARTING BONUS

On the last day of Executive’s first week of employment following the execution
of this Agreement, Executive will be eligible to receive a one-time bonus of
$30,000. The bonus will be paid according to Employer’s normal payroll
practices.

 

4. FACILITIES AND EXPENSES

 

4.1 GENERAL

The Employer will furnish the Executive office space, equipment, supplies, and
such other facilities and personnel, as the Employer deems necessary or
appropriate for the performance of the Executive’s duties under this Agreement.
The Employer will pay the Executive’s dues in such professional societies and
organizations, and will pay on behalf of the Executive (or reimburse the
Executive for) reasonable expenses incurred by the Executive at the request of,
or on behalf of, the Employer in the performance of the Executive’s duties
pursuant to this Agreement, and in accordance with the Employer’s employment
policies, including reasonable expenses incurred by the Executive in attending
conventions, seminars, and other business meetings, in appropriate business
entertainment activities, and for promotional expenses. The Executive must file
expense reports with respect to such expenses in accordance with the Employer’s
policies. Provided that the Executive submits timely expense reports, Employer
shall pay or reimburse such expenses no later than March 15 of the calendar year
immediately following the calendar year in which the expenses are incurred.

 

4.2 AUTOMOBILE

During the term of Executive’s employment, the Employer will provide the
Executive with an automobile of Executive’s selection, provided that the monthly
lease expense, including maintenance and insurance, shall not exceed $1,000.00.
Applicable federal income tax withholding on such automobile allowance will be
deducted.

 

-4-



--------------------------------------------------------------------------------

4.3 REIMBURSEMENTS AND IN-KIND BENEFITS

To the extent required by Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year will not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year. The rights to reimbursement or in-kind benefits provided under
this Agreement are not subject to liquidation or exchange for another benefit.

 

5. VACATIONS AND HOLIDAYS

The Executive will be entitled to four (4) weeks paid vacation each Fiscal Year
in accordance with the vacation policies of the Employer in effect for its
executive officers from time to time. The Executive will also be entitled to the
paid holidays set forth in the Employer’s policies. Vacation days and holidays
during any Fiscal Year that are not used by the Executive during such Fiscal
Year may be carry forward in accordance with company’s policy.

 

6. TERMINATION

 

6.1 EVENTS OF TERMINATION

The Employment Period, the Executive’s Basic Compensation, and any and all other
rights of the Executive under this agreement or otherwise as an employee of the
Employer will terminate (except as otherwise provided in this Section 6):

 

(a) upon the death of the Executive;

 

(b) upon the disability of the Executive (as defined in Section 6.2) immediately
upon notice from either party to the other;

 

(c) for cause (as defined in Section 6.3), immediately upon notice from the
Employer to the Executive, or at such later time as such notice may specify;

 

(d) upon the voluntary resignation by the Executive; or

 

(e) on Change of Control (as defined in Section 6.4).

 

-5-



--------------------------------------------------------------------------------

6.2 DEFINITION OF DISABILITY

For purpose of Section 6.1, the Executive will be deemed to have a “disability”
if, for physical or mental reasons, the Executive is unable to perform the
essential functions of the Executive’s duties under this Agreement for 120
consecutive days, or 180 days during any twelve month period, as determined in
accordance with this Section 6.2. A medical doctor selected by written agreement
of the Employer and the Executive upon the request of either party by notice to
the other will determine the disability of the Executive. If the Employer and
the Executive cannot agree on the selection of a medical doctor, each of them
will select a medical doctor and the two medical doctors will select a third
medical doctor who will determine whether the Executive has a disability. The
determination of the medical doctor selected under this Section 6.2 will be
binding on both parties. The Executive must submit to a reasonable number of
examinations by the medical doctor making the determination of disability under
this Section 6.2, and the Executive hereby authorizes the disclosure and release
to the Employer under proper confidentiality safeguard of such determination and
all supporting medical records. If the Executive is not legally competent, the
Executive’s legal guardian or duly authorized attorney-in-fact will act in the
Executive’s stead, under this Section 6.2, for the purposes of submitting the
Executive to the examinations, and providing the authorization of disclosure,
required under this Section 6.2.

 

6.3 DEFINITION OF “FOR CAUSE”

For purposes of Section 6.1, the phrase “for cause” means: (a) the Executive’s
material breach of this Agreement or failure to materially carry out the duties
described in Section 2.3 and the Executive’s failure to cure such breach within
a thirty days period after receipt of notification of such breach given by the
Board of Directors of Employer; (b) the Executive’s failure to adhere to any
written policy of Employer, MetroCorp or MetroBank, N.A. (“MetroBank”) if the
Executive has been given a reasonable opportunity to comply with such policy or
cure his failure to comply (which reasonable opportunity must be granted during
the ten-day period preceding termination of this Agreement); (c) the
appropriation (or attempted appropriation) of a material business opportunity of
the Employer, MetroCorp or MetroBank, including attempting to secure or securing
any personal profit in connection with any transaction entered into on behalf of
the Employer, MetroCorp or MetroBank; (d) the Executive’s acting in a grossly
negligent manner, or has engaged in reckless or willful misconduct with respect
to Employer, MetroCorp or MetroBank which results or could have resulted in
material harm to the standing of Employer, MetroCorp or MetroBank among
customers, suppliers, employees and other business relationships; (e) the
misappropriation (or attempted misappropriation) of any of the funds or property
of Employer, MetroCorp or MetroBank; or (f) the conviction of, the indictment
for (or its procedural equivalent), or the entering of a guilty plea or plea of
no contest with respect to a felony or the equivalent thereof.

 

6.4 DEFINITION OF “CHANGE OF CONTROL”

For purposes of Section 6.1, the phrase “Change of Control” means the following:
(a) the occurrence of a transaction whereby the Employer or MetroCorp shall not
be the surviving

 

-6-



--------------------------------------------------------------------------------

entity in any merger or consolidation (or survives only as a subsidiary of an
entity other than a wholly-owned subsidiary of MetroCorp or a previously
wholly-owned subsidiary of Employer); (b) MetroCorp or the Employer sells,
leases or exchanges or agrees to sell, lease or exchange all or substantially
all of its assets to any other persons or entities (other than to a wholly-owned
subsidiary of MetroCorp or Employer); or (c) the total sale or dissolution of
the Employer or MetroCorp; provided that, any merger, consolidation or similar
transaction between Employer and MetroCorp or MetroBank, or any affiliate or
subsidiary thereof, in which Employer shall not be the surviving entity, shall
not be deemed a Change of Control for purposes of this Agreement.

 

6.5 TERMINATION PAY

Effective upon the termination of this Agreement for the reasons set forth in
this Agreement, except as otherwise may be prohibited or limited by the EESA, as
implemented by guidance or regulation thereunder applicable to MetroCorp,
Employer will be obligated to pay the Executive (or, in the event of his death,
his designated beneficiary as defined below) only such compensation as is
provided in this Section 6.5, and in lieu of all other amounts and in settlement
and complete release of all claims the Executive may have against the Employer
for termination pursuant to Section 6 hereof. For purposes of this Section 6.5,
the Executive’s designated beneficiary will be such individual beneficiary or
trust, located at such address, as the Executive may designate by notice to the
Employer from time to time or, if the Executive fails to give notice to the
Employer of such a beneficiary, the Executive’s estate. Notwithstanding the
preceding sentence, the Employer will have no duty, in any circumstances, to
attempt to open an estate on behalf of the Executive, to determine whether any
beneficiary designated by the Executive is alive or to ascertain the address of
any such beneficiary, to determine the existence of any trust, to determine
whether any person or entity purporting to act as the Executive’s personal
representative (or the trustee of a trust established by the Executive) is duly
authorized to act in the capacity, or to locate or attempt to locate any
beneficiary, personal representative or trustee.

(a) Termination by Change of Control. Upon the happening of a “Change Of
Control,” after the Effective Date of this Agreement, the Employer will pay the
Executive his Salary for the remainder, if any, of the calendar month in which
the Change of Control occurs, plus an additional payment in one lump sum equal
to eighteen (18) months Salary. The lump sum payment described in the preceding
sentence shall be made no later than March 15 of the calendar year immediately
following the calendar year in which the Change of Control occurs. In addition,
if the Executive’s employment is terminated within twelve (12) months following
a Change of Control, the Employer shall pay the premiums for the Executive’s
continued participation in the life insurance plan of the Employer in which the
Executive was entitled to participate prior to the date of termination for a
period of one (1) year after such termination of employment, and the Employer
shall pay the premiums for the Executive’s continued participation in the
medical insurance plan of the Employer in which the Executive was entitled to
participate prior to the date of termination until the earlier of (i) the
expiration of one (1) year after such termination of employment, or (ii) the
expiration of the Employer’s obligation to offer continued coverage under such
plan under applicable law. The Employer’s payment of such premiums shall be
taxable income to the Executive. Any

 

-7-



--------------------------------------------------------------------------------

reimbursements under this paragraph shall be made no later than the last day of
the calendar year following the calendar year in which the expense was incurred.
To the extent required by Section 409A of the Code, the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
will not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year. The rights to reimbursement or in-kind
benefits provided under this Agreement are not subject to liquidation or
exchange for another benefit.

(b) Termination by the Employer for Cause or Voluntary Resignation by Executive.
If the Employer terminates this Agreement for cause or the Executive voluntarily
resigns, the Executive will be entitled to receive his Salary only through the
date such termination is effective, and will not be entitled to any Incentive
Compensation for the Fiscal Year during which such termination occurs or any
subsequent Fiscal Year.

(c) Termination upon Disability. If this Agreement is terminated by either party
as a result of the Executive’s disability, as determined under Section 6.2, the
Employer will pay the Executive his Salary through the remainder of the calendar
month during which such termination is effective and for the lesser of (i) three
(3) consecutive months thereafter, or (ii) the period until disability insurance
benefits commence under the disability insurance coverage furnished by the
Employer to the Executive, at the same time and in the same manner as the
Employer’s customary payroll practices.

(d) Termination upon Death. If this Agreement is terminated because of the
Executive’s death, the Executive’s estate will be entitled to receive his Salary
through the end of the calendar month in which his death occurs, and that part
of the Executive’s Incentive Compensation, if any, for the Fiscal Year during
which his death occurs, prorated through the end of the calendar month during
which his death occurs. All payments under this paragraph shall be made no later
than March 15 of the calendar year immediately following the calendar year in
which Executive’s death occurs.

(e) Benefits. The Executive’s accrual of, or participation in plans providing
for, the Benefits will cease at the effective date of the termination of this
Agreement and the Executive will be entitled to accrued Benefits pursuant to
such plans only as provided in such plans. The Executive will not receive, as
part of his termination pay pursuant to this Section 6, any payment or other
compensation for any vacation, holiday, sick leave, or other leave unused on the
date the notice of termination is given under this Agreement.

(f) Code Section 409A. Notwithstanding any provision of this Agreement to the
contrary, if at the time of the Executive’s “separation from service” (as
defined under Section 409A of the Code (“Section 409A”)) the Executive is a
“specified employee” (as defined under Section 409A), then to the extent that
any amount to which the Executive is entitled in connection with his separation
from service is subject to Section 409A, payments of such amounts to which the
Executive would otherwise be entitled during the six (6) month period following
the separation from service will be accumulated and paid in a lump sum on the
earlier of (i) the first day of the seventh month after the date of the
separation from service, or (ii) the date of the Executive’s death. The first
sentence of this paragraph shall apply only

 

-8-



--------------------------------------------------------------------------------

to the extent required to avoid the Executive’s incurrence of any additional tax
or interest under Section 409A or any regulations or Treasury guidance
promulgated thereunder. Notwithstanding any provision of this Agreement to the
contrary, to the extent that any payment under the terms of this Agreement would
constitute an impermissible acceleration of payments under Section 409A or any
regulations or Treasury guidance promulgated thereunder, such payments shall be
made no earlier than at such times allowed under Section 409A. If any provision
of this Agreement (or of any award of compensation) would cause the Executive to
incur any additional tax or interest under Section 409A or any regulations or
Treasury guidance promulgated thereunder, the Employer may reform such
provision; provided that the Employer shall (i) maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A and (ii) notify and consult with the Executive
regarding such amendments or modifications prior to the effective date of any
such change.

 

7. NON-DISCLOSURE COVENANT

 

7.1 ACKNOWLEDGMENTS BY THE EXECUTIVE

The Executive acknowledges that (a) during the Employment Period and as a part
of his employment the Executive will be afforded access to Confidential
Information; (b) public disclosure of such confidential Information could have
an adverse effect on the Employer and its business; and (c) the provisions of
this Section 7 are reasonable and necessary to prevent the improper use or
disclosure of confidential Information.

 

7.2 AGREEMENT OF THE EXECUTIVE

In consideration of the compensation and benefits to be paid or provided to the
Executive by the Employer under this Agreement the Executive covenants as
follows:

Confidentiality

(a) During and following the Employment Period, the Executive will hold in
confidence the Confidential Information and will not disclose it to any person
except with the specific prior written consent of the Employer or except as
otherwise expressly permitted by the terms of this Agreement.

(b) Any trade secret of the Employer will be entitled to all of the protections
and benefits under the trade secret laws of the State of California and any
other applicable law. If any information that the Employer deems to be a trade
secret is found by a court of competent jurisdiction not to be a trade secret
for purposes of this Agreement, such information will, nevertheless, be
considered Confidential Information for purposes of this Agreement. The
Executive hereby waives any requirement that the Employer submits proof of the
economic value of any trade secret or posts a bond or other security.

 

-9-



--------------------------------------------------------------------------------

(c) None of the foregoing obligations and restrictions applies to any part of
the Confidential Information that the Executive demonstrates was or became
generally available to the public other than as a result of a disclosure by the
Executive, any Confidential Information known to Executive prior to his
employment hereunder or any Confidential Information required to be disclosed by
legal process.

(d) The Executive will not remove from the Employer’s premises (except to the
extent such removal is for purposes of the performance of the Executive’s duties
at home or while traveling, or except as otherwise specifically authorized by
the Employer) any document, record, notebook plan, model, component, device, or
computer software or code, whether embodied in a disk or in any other form
(collectively, the “Proprietary Items”). The Executive recognizes that, as
between the Employer and the Executive, all of the Proprietary Items, whether or
not developed by the Executive, are the exclusive property of the Employer. Upon
termination of this Agreement by either party, or upon the request of the
Employer during the Employment Period, the Executive will return to the Employer
all of the Proprietary Items in the Executive’s possession or subject to the
Executive’s control, and the Executive shall not retain any copies, abstracts,
sketches, or other physical embodiment of any of the Proprietary Items.

 

7.3 DISPUTES OR CONTROVERSIES

The Executive recognizes that should a dispute or controversy arising from or
relating to this Agreement be submitted for adjudication to any court,
arbitration panel, or other third party, the preservation of the secrecy of
Confidential Information maybe jeopardized. All pleading, documents, testimony,
and records relating to any such adjudication during the pendency of such
proceeding will be maintained in secrecy and will be available for inspection by
the Employer, the Executive, and their respective attorneys and experts, who
will agree, in advance and in writing, to receive and maintain all such
information in secrecy, except as may be limited by them in writing.

 

8. GENERAL PROVISIONS

 

8.1 INJUNCTIVE RELIEF AND ADDITIONAL REMEDY

The Executive acknowledges that the injury that would be suffered by the
Employer as a result of a breach of the provisions of this Agreement (including
any provision of Section 7) would be irreparable and that an award of monetary
damages to the Employer for such a breach would be an inadequate remedy.
Consequently, the Employer will have the right, in addition to any other rights
it may have, to obtain injunctive relief to restrain any breach or threatened
breach or otherwise to specifically enforce any provision of this Agreement and
the Employer will not be obligated to post bond or other security in seeking
such relief.

 

-10-



--------------------------------------------------------------------------------

8.2 COVENANTS OF SECTION 7 ARE ESSENTIAL AND INDEPENDENT COVENANTS

The covenants by the Executive in Section 7 are essential elements of this
Agreement, and without the Executive’s agreement to comply with such covenants,
the Employer would not have entered into this Agreement. The Employer and the
Executive have independently consulted their respective counsel and have been
advised in all respects concerning the reasonableness and propriety of such
covenant, with specific regard to the nature of the business conducted by the
Employer.

The Executive’s covenants in Section 7 are independent covenants and the
existence of any claim by the Executive against the Employer under this
Agreement or otherwise, will not excuse the Executive’s breach of any covenant
in Section 7.

If the Executive’s employment hereunder expires or is terminated, this Agreement
will continue in full force and effect as is necessary or appropriate to enforce
the covenants and agreements of the Executive in Section 7.

 

8.3 REPRESENTATIONS AND WARRANTIES BY THE EXECUTIVE

The Executive represents and warrants to the Employer that the execution and
delivery by the Executive of this Agreement do not and the performance by the
Executive of the Executive’s obligations hereunder will not, with or without the
giving of notice or the passage of time, or both; (a) violate any judgment,
writ, injunction, or order of any court, arbitrator, or governmental agency
applicable to the Executive; or (b) conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement to which the Executive is a party or by which the Executive is or may
be bound.

 

8.4 OBLIGATIONS CONTINGENT ON PERFORMANCE

The obligations of the Employer hereunder, including its obligation to pay the
compensation provided for herein, are contingent upon the Executive’s
performance of the Executive’s obligations hereunder.

 

8.5 WAIVER

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by either party in exercising any
right, power, or privilege under this Agreement will operate as a waiver of such
right power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other party; (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is

 

-11-



--------------------------------------------------------------------------------

given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.

 

8.6 BINDING EFFECT, DELEGATION OF DUTIES PROHIBITED

This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs, and legal
representatives, including any entity with which the Employer may merge or
consolidate or to which all or substantially all of its assets may be
transferred. The duties and covenants of the Executive under this Agreement,
being personal, may not be delegated.

 

8.7 NOTICES

All notices, consents, waiver, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written conformation of receipt), (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and facsimile numbers set forth below.

 

If to Employer:      

MetroCorp Bancshares, Inc.

9600 Bellaire Blvd., Suite 252

Houston, Texas 77036

Attention: Mr. George M. Lee

If to Executive:      

Mr. Cary Ching

15225 La Subida

Hacienda Heights, California 91745

 

8.8 ENTIRE AGREEMENT: AMENDMENTS

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, between the parties hereto with respect to the
subject matter hereof. This Agreement may not be amended orally, but only by an
agreement in writing signed by the parties hereto.

 

-12-



--------------------------------------------------------------------------------

8.9 GOVERNING LAW

This Agreement will be governed by the laws of the State of California.

 

8.10 JURISDICTION

Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against either of the
parties in the courts of the State of California, County of San Diego or, if it
has or can acquire jurisdiction, in the United States District Court for the
Southern District of California, and each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on either party anywhere in the world.

 

8.11 SECTION HEADINGS, CONSTRUCTION

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number, as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.

 

8.12 SEVERABILITY

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

8.13 COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same Agreement.

 

-13-



--------------------------------------------------------------------------------

9. UNITED STATES TREASURY CAPITAL PURCHASE PROGRAM PAYMENT LIMITATIONS.

Notwithstanding anything in this Agreement to the contrary, as a result of
MetroCorp’s participation in the Troubled Asset Relief Program Capital Purchase
Program (“CPP”) of the U. S. Department of the Treasury (“Treasury”), any
payments to the Executive shall be limited to the extent required under
Section 111(b) of the EESA, as implemented by guidance or regulation thereunder
applicable to MetroCorp (the “CPP Guidance”). The Executive agrees and consents
to such amendments or waivers to this Agreement that may be necessary to comply
with Section 111(b) of the EESA and the CPP Guidance. This Section 9 shall be in
effect only from the Effective Date of this Agreement until such time as
Treasury no longer owns any debt or equity securities of MetroCorp acquired
pursuant to the CPP, expect to the extent required by Section 111 of the EESA.

[Signature Page Follows]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.

 

           EMPLOYER:            METRO UNITED BANK    DATE: October 29, 2009  
BY:  

    /s/ George M. Lee

           George M. Lee            Chairman of the Board            EXECUTIVE:
   DATE: October 29, 2009   BY:  

    /s/ Cary Ching

           Cary Ching

 

-15-